DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/361,441 dated 13 October 2021, responding to the 22 July 2021 Office Action provided in the rejection of claims 1-2, 4-9, 11-16, and 18-20, wherein claims 1, 8, and 15 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action have been withdrawn in light the new grounds of rejection (see Andrews et al () – art made of record).
Claims 1-2, 4-9, 11-16, and 18-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (U.S. 7,134,123) (Hereinafter Berry) in view of Wagner et al. (U.S. 2017/0090961) (Hereinafter Wagner), further in view of Chessell, Amanda E. (U.S. 2005/0125809) (Hereinafter Chessell), and further in view of Andrews et al. (U.S. 2015/0019199) (Hereinafter Andrews – art made of record).
As per claim 1, Berry discloses a method for reusing runtime environments (see for example Berry, this limitation is disclosed such that through the “reuse of a JVM” (interchangeably referred to as a virtual machine, i.e. claimed “runtime environment”), the problems that could potentially appear as a result of the initial delay could be overcome in “accordance with the method of the present invention”; col .7 lines {48}-{52}), the method comprising:
               loading a plurality of runtime execution environments, each configured to execute a program (see for example Berry, this limitation is disclosed such that when the method is col. 7 lines {52}-{57}. More than one JVM typically will run on a computer system in a server environment, in one or more middleware environments (claimed “loading a plurality of runtime execution environments, each configured to execute a program”); col.4 {49}-{52});
               a first program (see for example Berry, this limitation is disclosed such that there is a first application (i.e. claimed “a first program”); col.2 lines {54}-{61});
               executing the first program within the one of the plurality of runtime execution environments (see for example Berry, this limitation is disclosed such that the first application is run on the virtual machine; col.2 lines {54}-{61}); and
               keeping the one of the plurality of runtime execution environments alive after completion of execution of the first program (see for example Berry, this limitation is disclosed such that the same virtual machine the first application ran on is reset to commence a second application; col.2 lines {54}-{61}. As such, once the VM (JVM) has completed running the methods from the first application, the VM (JVM) is then kept alive (i.e. claimed “keeping the runtime execution environment alive after completion of execution of the first program”) in case another program needs to be run at the discretion of the middleware subsystem; col. 8 lines{33}-{35}).
	Although Berry discloses that there is a first program, and keeping a runtime execution environment alive after completion of execution of a first program, Berry does not explicitly teach receiving a command to execute a first program, wherein the command includes metadata defining execution requirements for the first program, assigning the execution of the first program to one of a plurality of runtime execution environments, wherein the assignment is 
	However, Wagner discloses receiving a command to execute a first program, wherein the command includes metadata defining execution requirements for the first program (see for example Wagner, this limitation is disclosed such that there are a plurality of virtual machine instances (i.e. claimed “plurality of runtime execution environments”) maintained on a system; paragraph [0016], Abstract, Claim 1 and associated text. The virtual machine instances in the pool have already been booted and loaded with particular operating systems and language runtimes that execute user code to handle user requests (i.e. claimed “each configured to execute a program”); paragraph [0017]. The maintained pool of pre-initialized virtual machine instances are ready for use as soon as a user request is received (i.e. claimed “receiving a command”); paragraph [0016]. The user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources to be reserved for executing the program code (i.e. claimed “the command includes metadata defining execution requirements for the first program”); paragraph [0032]);
assigning the execution of the first program to one of the plurality of runtime execution environments, wherein the assignment is based on the metadata (see for example Wagner, this limitation is disclosed such that based on information in the request to execute user code (i.e. claimed “based on the metadata”), an existing container in one of the instances in the active pool [of virtual machines] is located and assigned to the request to handle the execution of the user code associated with the request; paragraph [0040]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Berry by assigning runtime environments to executed user code based on user request metadata as taught by Wagner because it would enhance the teaching of Berry with an effective means of using an existing runtime environment that already has the user code loaded within to service a request to execute user code (as suggested by Wagner, see for example paragraph [0044]).
Although Berry in view of Wagner discloses assigning execution of a first program to one of a plurality of runtime execution environments, wherein the assignment is based on metadata, Berry in view of Wagner does not explicitly teach that assignment includes providing metadata to one of a plurality of runtime execution environments in order for the one of the plurality of execution environments to enable one or more runtime execution environment capabilities required for execution of a first program.
However, Chessell discloses that assignment includes providing metadata to one of a plurality of runtime execution environments in order for the one of the plurality of execution environments to enable one or more runtime execution environment capabilities required for execution of a first program (see for example Chessell, this limitation is disclosed such that the behavior of the container (runtime execution environment) is controlled by metadata. In the EJB specification, this metadata is referred to as “deployment descriptors,” and each deployment descriptor instruct the container on how to set up a particular system service in order to provide the correct processing environment for the enterprise bean; paragraph [0007]. Enterprise beans are software components written in the Java program language which comply paragraphs [0003]-[0004]. The deployment descriptors or similar metadata are attached to components when applications are assembled. The deployment descriptors are used by the container or other run-time environment implementing a component architecture to control generation of events used for tracking  and monitoring requirements to track the flow of processing of the application; paragraphs [0033], [0067]).
Berry in view of Wagner is analogous art with Chessell because they are from the same field of endeavor, runtime execution environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Berry in view of Wagner by using metadata to control behavior and set up services of a container (runtime execution environment) as taught by Chessell because it would enhance the teaching of Berry in view of Wagner with an effective means of a desired run-time environment to be configured without explicit calls to run-time services having to be programmed within component (program) code itself (as suggested by Chessell, see for example paragraph [0002]).
Although Berry in view of Wagner, further in view of Chessell discloses keeping the one of the plurality of runtime execution environments alive after completion of execution of the first program, Berry in view of Wagner, further in view of Chessell does not explicitly teach keeping one of a plurality of runtime execution environments alive until receiving a command, from a user device, to end the runtime execution environment.
However, Andrews discloses keeping one of a plurality of runtime execution environments alive until receiving a command, from a user device, to end the runtime execution environment (see for example Andrews, this limitation is disclosed such that an paragraph [0004]. There are different emulated [terminal] sessions (i.e. any given emulated terminal session is “one of a plurality of runtime execution environments”); paragraph [0074]. At step 620, the emulated terminal session may be terminated. In some embodiments, the emulated terminal session may be terminated when a command is received to terminate the emulated session; paragraph [0092]. Commands are user commands that are sent from a user device; paragraph [0032]). 
Berry in view of Wagner, further in view of Chessell is analogous art with Andrews because they are from the same field of endeavor, runtime execution environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Berry in view of Wagner, further in view of Chessell by using session commands from a user device as taught by Andrews because it would enhance the teaching of Berry in view of Wagner, further in view of Chessell with an effective means of allowing a user to manager multiple devices with device agnostic commands (as suggested by Andrews, see for example paragraph [0067]).
As per claim 2, Berry in view of Wagner, further in view of Chessell, further in view of Andrews discloses the method of claim 1, wherein the one of the plurality of runtime environments is loaded by a Java Virtual Machine (JVM) instance (see for example Berry, this limitation is disclosed such that the computer system provides a JVM configured to run as a “virtual operating system, supporting application”; col. 4 {33}-{37}).
As per claim 5, Berry in view of Wagner, further in view of Chessell, further in view of Andrews discloses the method of claim 2, wherein the first program comprises bytecode instructions that are executed on JVM (see for example Berry, this limitation is disclosed such col. 6 {5}-{10}).  
As per claim 6, Berry in view of Wagner, further in view of Chessell, further in view of Andrews discloses the method of claim 1, wherein the plurality of runtime execution environments are configured to execute a plurality of programs substantially simultaneously (see for example Berry, this limitation is disclosed such that within the JVM, the middleware subsystem decides whether or not to run “successive transactions” on the same JVM [i.e. transactions are run as Java applications]. In addition, more than one JVM typically will run on a computer system in a server environment, in one or more middleware environments; col.4 {49}-{52}).  
As per claim 7, Berry in view of Wagner, further in view of Chessell, further in view of Andrews discloses the method of claim 1, wherein the one of the plurality of runtime environments comprises a general purpose runtime environment (see for example Wagner, this limitation is disclosed such that each virtual machine instance can satisfy a plurality of operating conditions, having different operating systems, different runtime languages, and/or different libraries loaded thereon. They may further include program languages in which the potential user codes may be written such as Java, JavaScript, Python, Ruby, and the like (i.e. the virtual machines are a “general purpose runtime environment”, paragraphs [0037]-[0038]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 9, it is a system claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.

Regarding claim 13, it is a system claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 14, it is a system claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (U.S. 7,134,123) in view of Wagner (U.S. 2017/0090961), further in view of Chessell (U.S. 2005/0125809), further in view of Andrews (U.S. 2015/0019199) as applied to claims 1, 8, and 15 above, respectively, and further in view of Dostert et al. (U.S. 7,886,294) (Hereinafter Dostert).
As per claim 4, Berry in view of Wagner, further in view of Chessell, further in view of Andrews discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein executing the first program within the one of the plurality of runtime 
However, Dostert discloses the limitation wherein executing the first program within the one of the plurality of runtime execution environment further comprises executing a runtime execution wrapper associated with the base operating system to access the one of the plurality of runtime environments (see for example Dostert, this limitation is disclosed such that a native wrapper executed and managed by the operating system provides the runtime environment; col. 3 lines {37}-{44}).
Berry in view of Wagner, further in view of Chessell, further in view of Andrews is analogous art with Dostert because they are from the same field of endeavor, runtime execution environments. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Berry in view of Wagner, further in view of Chessell, further in view of Andrews by executing a runtime wrapper associated with a base operating system to access the runtime environment as taught by Dostert because it would enhance the teaching of Berry in view of Wagner, further in view of Chessell, further in view of Andrews with an effective means of providing a runtime environment through the usage of a native wrapper (as suggested by Dostert, col.3 Lines{37}-{44})
Regarding claim 11, it is a system claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Das et al. (U.S. 2013/0074179) discloses that a virtual machine hosts a number of user sessions; paragraph [0079]. Multiple sessions are launched for additional users as said additional users log into the system; paragraph [0080]. A user’s remote desktop session is persisted until a user indicates that the session is to be terminated; paragraph [0103].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196